DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species A (formula 1) from U1 and species D (derivative of styrene monomer) from U2 in the reply filed on April 25, 2022, is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 7, 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
 Regarding claim 3, it is unclear how polymer (A) has at least one of an oxetanyl group and an oxiranyl group, and also has a functional group that reacts with at least one of the oxetanyl group and an oxiranyl group by heating, unless it the two groups are positioned adjacent each other.  Furthermore, it is unclear what the functional group is.  
Regarding claims 7, 18-20, it is unclear what the chemical structure of carboxyl group of the diamine is.  Is it a carboxylic acid -COOH group, or a carboxyl C=O group?  For the purpose of examination, both interpretations are considered to be within the scope of the broadest reasonable interpretation.
Clarification and/or amendment with relevant citation(s) from the specification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-9 are rejected under 35 U.S.C. 102 (a/1) as being anticipated by Miyamoto (JPO English translation of JP 5019063 B2).
Regarding claim 1, Miyamoto teaches a liquid crystal aligning agent (Example 1 [0109]), comprising: a polymer (A) of Applicant: a polymer ((1-1) obtained in Synthesis Example 3 [0109]) having at least one structural unit U1 of Applicant which is a structural unit represented by Formula (1) of Applicant (N-cyclohexyl maleimide [0104]), in which R7 of Applicant is a monovalent group having 6 carbons (N-cyclohexyl [0104]), and a structural unit U2 of Applicant derived from styrene monomers (styrene, [Symbol font/0x61]-methylstyrene dimer [0104]); and a polymer (B): a polyamic acid ([0109]).
Regarding claim 5, Miyamoto teaches that the liquid crystal aligning agent further comprises a solvent which is a compound represented by Formula (D-1) of Applicant (diethylene glycol methyl ethyl ether [0109]) where R2 of Applicant = -(CH2CH2O)-CH2CH2-, R1 of Applicant =  R3 of Applicant = an alkyl group having 2 carbons, which is disclosed in para [0068] of Applicant’s specification, and hence is expected to have a boiling point at 1 atmosphere of 180°C or lower.
Regarding claim 6, Miyamoto teaches that the polymer (B) of Applicant (polyamic acid [0109]) has a structural unit derived from an alicyclic tetracarboxylic acid derivative (1,2,3,4-cyclobutanetetracarboxylic acid dianhydride [0105]).
Regarding claim 8, Miyamoto teaches a liquid crystal alignment film formed using the liquid crystal aligning agent. ([0115]).
Regarding claim 9, Miyamoto teaches a liquid crystal element comprising the liquid crystal alignment film ([0115]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 7, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto as applied to claims 1, 5-6, 8-9 above.
Miyamoto teaches the liquid crystal aligning agent comprising the polymer (A) and the polymer (B) as described above.  
Regarding claim 2, although Miyamoto fails to teach in the one example that the polymer (A) further contains at least one of an oxetanyl group and an oxiranyl group, Miyamoto teaches in the broader disclosure that polymer (A) can further contain at least one of an oxetanyl group and an oxiranyl group, for the purpose of providing the desired crosslinking ([0027]).
Regarding claim 3, although Miyamoto fails to teach in the one example that the polymer (A) further contains at least one of an oxetanyl group and an oxiranyl group, and a functional group that reacts with the at least one of an oxetanyl group and an oxiranyl group, by heating, Miyamoto teaches in the broader disclosure that polymer (A) can further contain a functional group (included in the polymer (1) [0028]) that reacts with the at least one of an oxetanyl group and an oxiranyl group that reacts with at least one of an oxetanyl group and an oxiranyl group, by heating for the purpose of providing the desired crosslinking ([0027-0028]).
Regarding claims 4, 10-11, although Miyamoto fails to teach in the one example that the polymer (A) further contains a photoalignable group, Miyamoto teaches that the liquid crystal aligning agent can be photoaligned ([0095]) such that one of ordinary skill in the art at the time, would have added a photoalignable group to polymer (A), for the purpose of providing the desired photoaligning capability.
Regarding claims 7, 18-20, although Miyamoto fails to teach in the one example that the polymer (B) has a structural unit derived from a diamine compound having a carboxyl group, Miyamoto teaches in the broader disclosure that polymer (B) can have a structural unit derived from a diamine compound having a carboxyl group (diaminobenzophenone [0060]), for the purpose of providing the desired aligning characteristics ([0074]).
Regarding claims 12-14, Miyamoto teaches that the liquid crystal aligning agent further comprises a solvent which is a compound represented by Formula (D-1) of Applicant (diethylene glycol methyl ethyl ether [0109]) where R2 of Applicant = -(CH2CH2O)-CH2CH2-, R1 of Applicant =  R3 of Applicant = an alkyl group having 2 carbons, which is disclosed in para [0068] of Applicant’s specification, and hence is expected to have a boiling point at 1 atmosphere of 180°C or lower.
Regarding claims 15-17, Miyamoto teaches that the polymer (B) of Applicant (polyamic acid [0109]) has a structural unit derived from an alicyclic tetracarboxylic acid derivative (1,2,3,4-cyclobutanetetracarboxylic acid dianhydride [0105]).
Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782